





EXHIBIT 10.5

REGISTRATION RIGHTS AGREEMENT




THIS REGISTRATION RIGHTS AGREEMENT (“Agreement”) is entered into as of September
25, 2013 by and between Aspen Group, Inc., a Delaware corporation (the
“Company”) and the person identified on the signature page of this Agreement
(the “Investor”).




WHEREAS, the Company issued to the Investor convertible notes and warrants to
purchase common stock of the Company under the terms and conditions provided for
in a certain Securities Purchase Agreement (the “Purchase Agreement”).  




Now, therefore, in consideration of the mutual promises and the covenants as set
forth herein, the parties hereto hereby agree as follows:




1.

Definitions.  Unless the context otherwise requires, the terms defined in this
Section 1 shall have the meanings herein specified for all purposes of this
Agreement, applicable to both the singular and plural forms of any of the terms
herein defined.




“Agreement” means this Registration Rights Agreement, as the same may be
amended, modified or supplemented in accordance with the terms hereof.




“Board” means the Board of Directors of the Company.




“Commission” means the Securities and Exchange Commission or any other
governmental body at the time administering the Securities Act.




“Common Stock” means the Company’s authorized common stock, as constituted on
the date of this Agreement, any stock into which such Common Stock may
thereafter be changed and any stock of the Company of any other class, which is
not preferred as to dividends or assets over any other class of stock of the
Company and which is not subject to redemption, issued to the holders of shares
of such Common Stock upon any re-classification thereof.




“Company” has the meaning assigned to it in the introductory paragraph of this
Agreement.




“Effective Date” has the meaning assigned to it in the introductory paragraph of
this Agreement.




“Exchange Act” means the Securities Exchange Act of 1934 (or successor statute).




“Excluded Forms” means registration statements under the Securities Act, on
Forms S-4 and S-8, or any successors thereto and any form used in connection
with an initial public offering of securities.




“Investor” has the meaning assigned to it in the introductory paragraph of this
Agreement.





1







--------------------------------------------------------------------------------










“Person” includes any natural person, corporation, trust, association, company,
partnership, joint venture, limited liability company and other entity and any
government, governmental agency, instrumentality or political subdivision.




The terms “register” “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement on other than any of
the Excluded Forms in compliance with the Securities Act, and the declaration or
ordering of the effectiveness of such registration statement.




“Registrable Securities” means the Common Stock issuable upon exercise of the
Warrants (purchased under the Purchase Agreement) and any securities of the
Company issued with respect to such Common Stock by way of a stock dividend or
stock split or in connection with a combination, recapitalization, share
exchange, consolidation or other reorganization of the Company.  




“Rule 144” means Rule 144 under the Securities Act, as such rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
Commission.     




“Selling Expenses” means all selling commissions, finder’s fees and stock
transfer taxes applicable to the Registrable Securities registered by the
Investor and all fees and disbursements of counsel for the Investor.




“Securities Act” means the Securities Act of 1933 (or successor statute).




“Stockholder Questionnaire” has the meaning assigned to it in Section 4(f) of
this Agreement.




“Warrants” means the Common Stock purchase warrants delivered to the Investor at
the Closing in accordance with the Purchase Agreement, which Warrants shall be
exercisable immediately and have a term of exercise equal to five years and an
exercise price equal to $0.3325 per share subject to adjustment therein.  




2.

Required Registration.  As promptly as possible after the Effective Date, the
Company shall file a registration statement on Form S-1 or such other form as
may be appropriate with the Commission in order to permit the Investor to
publicly sell the Registrable Securities.




3.

Obligations of the Company. If and whenever the Company is required by the
provisions hereof to effect or cause the registration of any Registrable
Securities under the Securities Act as provided herein, the Company shall:








2







--------------------------------------------------------------------------------







(a)

use commercially reasonable efforts to prepare and file with the Commission a
registration statement with respect to such Registrable Securities and use
commercially reasonable efforts to cause such registration statement to become
and remain effective as otherwise provided for in this Agreement;




(b)

use commercially reasonable efforts to prepare and file with the Commission such
amendments to such registration statement (including post-effective amendments)
and supplements to the prospectus included therein as may be necessary to keep
such registration statement effective, subject to the qualifications in Section
4(a), and to comply with the provisions of the Securities Act with respect to
the sale or other disposition of all Registrable Securities covered by such
registration statement during such period in accordance with the intended
methods of disposition by the Investor  set forth in such registration
statement;




(c)

furnish to the Investor such number of copies of such registration statement and
of each such amendment and supplement thereto (in each case including all
exhibits), such number of copies of the prospectus included in such registration
statement (including each preliminary prospectus), in conformity with the
requirements of the Securities Act, and such other documents, as the Investor
may reasonably request, in order to facilitate the public sale or other
disposition of the Registrable Securities owned by the Investor;




(d)

use all commercially reasonable efforts to make such filings under the
securities or blue sky laws of New York and New Jersey to enable the Investor to
consummate the sale in such jurisdiction of the Registrable Securities owned by
the Investor;




(e)

notify the Investor at any time when a prospectus relating to their Registrable
Securities is required to be delivered under the Securities Act, of the
Company’s becoming aware that the prospectus included in the related
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare and furnish to the Investor a
reasonable number of copies of a prospectus supplemented or amended so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;




(f)

otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the Commission;




(g)

to use commercially reasonable efforts to cause Registrable Securities to be
quoted on each trading market and/or in each quotation service on which the
Common Stock of the Company is then listed or quoted; and




(h)

notify the Investor of any stop order threatened or issued by the Commission and
take all actions reasonably necessary to prevent the entry of such stop order or
to remove it if entered.








3







--------------------------------------------------------------------------------







4.

Other Procedures.




(a)

Subject to the remaining provisions of this Section 4(a) and the Company’s
general obligation to use commercially reasonable efforts under Section 3, the
Company shall be required to maintain the effectiveness of a registration
statement until the earlier of (i) the sale of all Registrable Securities and
(ii) when all shares of Common Stock are eligible to be sold under Section
4(a)(1) under the Securities Act.  The Company shall have no liability to the
Investor for delays in the Investor being able to sell the Registrable
Securities (i) as long as the Company uses commercially reasonable efforts to
file a registration statement, amendments to a registration statement,
post-effective amendments to a registration statement or supplements to a
prospectus contained in a registration statement (including any amendment or
post effective amendments), (ii) where the required financial statements or
auditor’s consents are unavailable or (iii) where the Company would be required
to disclose information at a time when it has no duty to disclose such
information under the Securities Act, the Exchange Act, or the rules and
regulations of the Commission.




(b)

In consideration of the Company’s obligations under this Agreement, the Investor
agrees that, upon receipt of any notice from the Company of the happening of any
event of the kind described in Section 3(e) herein, the Investor shall forthwith
discontinue his sale of Registrable Securities pursuant to the registration
statement covering such Registrable Securities until the Investor’s receipt of
the copies of the supplemented or amended prospectus contemplated by said
Section 3(e) and, if so directed by the Company, shall deliver to the Company
(at the Company’s expense) all copies, other than permanent file copies, then in
the Investor’s possession of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.  

(c)

 The Company’s obligation to file any registration statement or amendment
including a post-effective amendment, shall be subject to the Investor
furnishing to the Company in writing such information and documents regarding
the Investor including the Stockholder Questionnaire and the distribution of the
Investor’s Registrable Securities (including the plan of distribution attached
as Annex A) as may reasonably be required to be disclosed in the registration
statement in question by the rules and regulations under the Securities Act or
under any other applicable securities or blue sky laws of the jurisdiction
referred to in Section 3(d) herein.  The Company’s obligations are also subject
to the Investor promptly executing any representation letter concerning
compliance with Regulation M under the Exchange Act (or any successor rule or
regulation). If the Investor fails to provide all of the information required by
this Section 4(c), the Company shall have no obligation to include his
Registrable Securities in a registration statement or it may withdraw the
Investor’s Registrable Securities from the registration statement without
incurring any penalty or otherwise incurring liability to the Investor.




(d)

If any such registration or comparable statement refers to the Investor by name
or otherwise as a stockholder of the Company, but such reference to the Investor
by name or otherwise is not required by the Securities Act or the rules
thereunder, then the Investor shall have the right to require the deletion of
the reference to the Investor, as may be applicable.





4







--------------------------------------------------------------------------------










(e)

In connection with the sale of Registrable Securities, the Investor shall (if
required by law) deliver to each purchaser a copy of any necessary prospectus
and, if applicable, prospectus supplement, within the time required by Section
5(b) of the Securities Act.




(f)

The Investor agrees to furnish to the Company a completed questionnaire in the
form attached to this Agreement as Annex B (the “Stockholder Questionnaire”) as
of the Effective Date and provide any updates thereto within four calendar days
after receiving notice in accordance with Section 11 that the Company is
preparing an amendment to the registration statement in accordance with Section
3 hereof.  




5.

Registration Expenses.  In connection with any registration of Registrable
Securities pursuant to Section 2, the Company shall, whether or not any such
registration shall become effective, from time to time, pay all expenses (other
than Selling Expenses) incident to its performance of or compliance, including,
without limitation, all registration, and filing fees, fees and expenses of
compliance with securities or blue sky laws, word processing, printing and
copying expenses, messenger and delivery expenses, fees and disbursements of
counsel for the Company and all independent public accountants and other Persons
retained by the Company.




6.

Indemnification.




(a)

In the event of any registration of any shares of Common Stock under the
Securities Act pursuant to this Agreement, the Company shall indemnify and hold
harmless the Investor, from and against any losses, claims, damages or
liabilities, joint or several, to which the Investor may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
registration statement under which such Registrable Securities were registered
under the Securities Act, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereto, or any document
incident to registration or qualification of any Registrable Securities pursuant
to Section 3(d) herein, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading or, with respect to
any prospectus, necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, or any violation by
the Company of the Securities Act, the Exchange Act, or state securities or blue
sky laws applicable to the Company and relating to action or inaction required
of the Company in connection with such registration or qualification under the
Securities Act or such state securities or blue sky laws.  If the Company fails
to defend the Investor as required by Section 6(c) herein, it shall reimburse
(after receipt of appropriate documentation) the Investor for any legal or any
other out-of-pocket expenses reasonably incurred by any of them in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided, however, that the Company shall not be liable to an Investor
in any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon (i) an untrue statement or alleged untrue
statement or omission or alleged omission made in said registration statement,
said preliminary prospectus, said prospectus, or said amendment or supplement or
any document incident to registration or qualification of any  Registrable
Securities pursuant to Section 3(d)





5







--------------------------------------------------------------------------------







hereof in reliance upon and in conformity with written information furnished to
the Company by the Investor specifically for use in the preparation thereof or
information omitted to be furnished by the Investor or to the extent that such
Investor’s proposed method of distribution of Registrable Securities which was
reviewed and expressly approved in writing by such Investor expressly for use in
a Registration Statement, such Prospectus or in any amendment or supplement
thereto (it being understood that the Investor has approved the Plan of
Distribution attached as Annex A hereto for this purpose),  or (ii) any act or
failure to act of the Investor.




(b)

In the event of any registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, the Investor shall indemnify and hold
harmless (in the same manner and to the same extent as set forth in Section
6(a)) the Company, each director of the Company, each officer of the Company who
signs such registration statement, the Company’s attorneys and auditors and any
Person who controls the Company within the meaning of the Securities Act, with
respect to (i) any untrue statement or omission from such registration
statement, any preliminary prospectus or final prospectus contained therein, or
any amendment or supplement thereto, to the extent, and only to the extent, that
such untrue statement or omission was made in reliance upon and in conformity
with written information furnished to the Company by the Investor specifically
for use in the preparation of such registration statement, preliminary
prospectus, final prospectus or amendment or supplement or (ii) the Investor’s
failure to comply with any applicable prospectus delivery requirements of the
Securities Act through no fault of the Company; provided, however, that in no
event shall the liability of any Investor under this Section 6(b) be greater in
amount than the dollar amount of the net proceeds received by the Investor upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.




(c)

Promptly after receipt by an indemnified party of notice of the commencement of
any action involving a claim referred to in Section 6(a) or (b), such
indemnified party shall, if a claim in respect thereof is made against an
indemnifying party, give written notice to the indemnifying party of the
commencement of such action.  The indemnifying party shall be relieved of its
obligations under this Section 6(c) to the extent that the indemnified party
delays in giving notice and the indemnifying party is damaged or prejudiced by
the delay.  In case any such action is brought against an indemnified party, the
indemnifying party shall be entitled to participate in and to assume the defense
thereof, jointly with any other indemnifying party similarly notified to the
extent that it may wish, with counsel reasonably satisfactory to such
indemnified party, and, after notice from the indemnifying party to such
indemnified party of its election so as to assume the defense thereof, the
indemnifying party shall be responsible for any legal or other expenses
subsequently incurred by the indemnifying party in connection with the defense
thereof, provided, however, that, if counsel for an indemnified party shall have
reasonably concluded that there is an actual or potential conflict of interest
between the indemnified and the indemnifying party the indemnifying party shall
not have the right to assume the defense of such action on behalf of such
indemnified party, and such indemnifying party shall reimburse such indemnified
party and any Person controlling such indemnified party for the fees and
expenses of counsel retained by the indemnified party which are reasonably
related to the matters covered by the indemnity agreement provided in this
Section 6; provided, however, that in no event shall any indemnification by an
Investor under this Section 6 exceed the net proceeds from the sale of
Registrable Securities received by the Investor.   No indemnified party





6







--------------------------------------------------------------------------------







shall make any settlement of any claims indemnified against hereunder without
the written consent of the indemnifying party, which consent shall not be
unreasonably withheld.  In the event that any indemnifying party enters into any
settlement without the written consent of the indemnified party the indemnifying
party shall not, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff of a release of such indemnified party from all liability
in respect to such claim or litigation.




(d)

In order to provide for just and equitable contribution to joint liability under
the Securities Act in any case in which under any indemnified party makes a
claim for indemnification pursuant to this Section 6, but it is judicially
determined (by the entry of a final judgment or decree by a court of competent
jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 6 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required in
circumstances for which indemnification is provided under this Section 6; then,
in each such case, the Company and the Investor shall contribute to the
aggregate losses, claims, damages or liabilities to which they may be subject as
is appropriate to reflect the relative fault of the Company and the Investor in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, it being understood that the parties acknowledge
that the overriding equitable consideration to be given effect in connection
with this provision is the ability of one party or the other to correct the
statement or omission (or avoid the conduct or take an act) which resulted in
such losses, claims, damages or liabilities, and that it would not be just and
equitable if contribution pursuant hereto were to be determined by pro-rata
allocation or by any other method of allocation which does not take into
consideration the foregoing equitable considerations.  Notwithstanding the
foregoing, (i) no such Investor shall be required to contribute any amount in
excess of the net proceeds to him of all Registrable Securities sold by him
pursuant to such registration statement, and (ii) no Person who is guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.




7.

Rule 144.  For two years from the date of this Agreement, the Company covenants
that it will file the reports required to be filed under the Exchange Act and
the rules and regulations adopted by the Commission thereunder (or, in the event
that the Company is not required to file such reports, it will make publicly
available information as set forth in Rule 144(c) promulgated under the
Securities Act), and it will take such further action as the Investor may
reasonably request, or to the extent required from time to time to enable the
Investor to sell their Registrable Securities without registration under the
Securities Act within the limitation of the exemption provided by Rule 144 under
the Securities Act, as such may be amended from time to time or any similar rule
or regulation hereafter adopted by the Commission.  Upon request of the
Investor, the Company will deliver to the Investor a written statement as to
whether it has complied with such requirements.




8.

Severability.  In the event any parts of this Agreement are found to be void,
the remaining provisions of this Agreement shall nevertheless be binding with
the same effect as though the void parts were deleted.





7







--------------------------------------------------------------------------------










9.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.




10.

Benefit.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their legal representatives, successors and assigns.




11.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by FedEx or similar overnight
next business day delivery, or by e-mail delivery followed by overnight next
business day delivery, as follows:




To the Company:

Aspen Group Inc.

224 West 30th Street

Suite 604

New York, NY  10001

Attention: Mr. Michael Mathews

Email: michael.mathews@aspen.edu




With a Copy to:

Michael D. Harris, Esq.

Nason, Yeager, Gerson White & Lioce, P.A.

1645 Palm Beach Lakes Boulevard, Suite 1200

West Palm Beach, Florida 33401  

Telephone: (561) 686-3307

Email: mharris@nasonyeager.com




To the Investor:

At the address on the signature page




or to such other address as any of them, by notice to the other may designate
from time to time.  Time shall be counted from the date of transmission.




12.

Attorneys’ Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding relating to this Agreement is
filed, the prevailing party shall be entitled to an award by the court of
reasonable attorneys’ fees, costs and expenses.




13.

Oral Evidence.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against which
enforcement or the change, waiver discharge or termination is sought.




14.

Additional Documents.  The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.





8







--------------------------------------------------------------------------------










15.

Governing Law/Exclusive Jurisdiction.  This Agreement and any dispute,
disagreement, or issue of construction or interpretation arising hereunder shall
be governed by the Purchase Agreement.  Each party to this Agreement hereby
irrevocably submits to the exclusive jurisdiction as governed by the Purchase
Agreement.




16.

Section or Paragraph Headings.  Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.




17.

Force Majeure.  The Company shall be excused from any delay in performance or
for non-performance of any of the terms and conditions of this Agreement caused
by any Force Majeure event. Force Majeure shall mean strikes, labor disputes,
freight embargoes, interruption or failure in the Internet, telephone or other
telecommunications service or related equipment, material interruption in the
mail service or other means of communication with the United States, if the
Company shall have sustained a material or substantial loss by fire, flood,
accident, hurricane, earthquake, theft, sabotage, or other calamity or malicious
act, whether or not such loss shall have been insured, acts of God; outbreak or
material escalation of hostilities  or civil disturbances,  national emergency
or war (whether or not declared), or other calamity or crises including a
terrorist act or acts affecting the United States; future laws, rules,
regulations or acts of any government (including any orders, rules or
regulations issued by any official or agency of such government), or any cause
beyond the reasonable control of such party.







[Remainder of this page intentionally left blank. Signature page immediately
follows]





9







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed personally or by a duly authorized representative thereof as of the
Effective Date.  




THE COMPANY:










By:_________________________________

            Michael Mathews

Chief Executive Officer







INVESTOR:







_________________________________

Signature




_________________________________

Printed Name of Investor




_________________________________

Title of Authorized Signatory if Investor

is a corporation or other entity




_________________________________

Signature of spouse or co-owner, if any







_________________________________




_________________________________

Address of Investor











10







--------------------------------------------------------------------------------










ANNEX A

PLAN OF DISTRIBUTION

Plan of Distribution




Each Selling Stockholder (the “Selling Stockholders”) of the common stock and
any of their pledgees, assignees and successors-in-interest may, from time to
time, sell any or all of their shares of common stock on the OTC Bulletin Board
or any other stock exchange, market or trading facility on which the shares are
traded or in private transactions.  These sales may be at fixed or negotiated
prices.  A Selling Stockholder may use any one or more of the following methods
when selling shares:

·

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

·

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

·

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

·

an exchange distribution in accordance with the rules of the applicable
exchange;

·

privately negotiated transactions;

·

settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

·

broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

·

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

·

a combination of any such methods of sale; or

·

any other method permitted pursuant to applicable law.

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this











--------------------------------------------------------------------------------







Prospectus, in the case of an agency transaction not in excess of a customary
brokerage commission in compliance with FINRA NASD Rule 2440; and in the case of
a principal transaction a markup or markdown in compliance with NASD IM-2440.  

In connection with the sale of the common stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The Selling
Stockholders may also sell shares of the common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The Selling
Stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  Each Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock.

The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares.  The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.  

Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder.  In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus.  There is no underwriter or coordinating broker acting in
connection with the proposed sale of the resale shares by the Selling
Stockholders.

We agreed to keep this prospectus effective until the earlier of (i) the date on
which the shares may be resold by the Selling Stockholders without registration
and without regard to any volume or manner-of-sale limitations, without the
requirement for the Company to be in compliance with the current public
information under Rule 144 under the Securities Act or any other rule of similar
effect or (ii) all of the shares have been sold pursuant to this prospectus or
Rule 144 under the Securities Act or any other rule of similar effect.  The
resale shares will be sold only through registered or licensed brokers or
dealers if required under applicable state securities laws. In addition, in
certain states, the resale shares may not be sold unless they have been
registered or qualified for sale in the applicable state or an exemption from
the registration or qualification requirement is available and is complied with.











--------------------------------------------------------------------------------







Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution.  In addition, the Selling Stockholders will be subject to
applicable provisions of the Exchange Act and the rules and regulations
thereunder, including Regulation M, which may limit the timing of purchases and
sales of shares of the common stock by the Selling Stockholders or any other
person.  We will make copies of this prospectus available to the Selling
Stockholders and have informed them of the need to deliver a copy of this
prospectus to each purchaser at or prior to the time of the sale (including by
compliance with Rule 172 under the Securities Act).














--------------------------------------------------------------------------------










ANNEX B

Selling Stockholder Notice and Questionnaire

The undersigned beneficial owner of common stock (the “Registrable Securities”)
of Aspen Group, Inc., a Delaware corporation (the “Company”), understands that
the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) a registration statement (the “Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933 (the “Securities Act”), of the Registrable Securities, in accordance
with the terms of the Registration Rights Agreement (the “Registration Rights
Agreement”) to which this document is annexed.  A copy of the Registration
Rights Agreement is available from the Company upon request at the address set
forth below.  All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Registration Rights Agreement.

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

1.

Name.

(a)

Full Legal Name of Selling Stockholder

 

 




(b)

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:

 

 




(c)

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this Questionnaire):











--------------------------------------------------------------------------------











 

 




2.  Address for Notices to Selling Stockholder:

 

 

 




Email Address:

Fax:

Contact Person:

Telephone:____________________________________________________________________




3.  Broker-Dealer Status:

(a)

Are you a broker-dealer?

Yes   ¨     No   ¨

(b)

If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

Yes   ¨     No   ¨

Note:

If “no” to Section 3(b), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

(c)

Are you an affiliate of a broker-dealer?

Yes   ¨     No   ¨

(d)

If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes   ¨     No   ¨

Note:

If “no” to Section 3(d), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

4.  Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.











--------------------------------------------------------------------------------







Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.

(a)

Type and Amount of other securities of the Company (not including the
Registrable Shares) beneficially owned by the Selling Stockholder:

 

 

 




5.  Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

 

 

 




The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Date: __________________________

Beneficial Owner: __________________________




By:

______________________________________

Name:

Title:

















--------------------------------------------------------------------------------







PLEASE FAX OR EMAIL A COPY OF THE COMPLETED AND EXECUTED NOTICE AND
QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:




Aspen Group, Inc.

224 West 30th Street, Suite 604

New York, New York 10001

Attention:  Michael Mathews

Facsimile:   _______________

Email: michael.mathews@aspen.edu










































